IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


BYOUNG SUK AN,                      : No. 377 MAL 2015
                                    :
                 Petitioner         :
                                    : Petition for Allowance of Appeal from
                                    : the Order of the Superior Court
           v.                       :
                                    :
                                    :
VICTORIA FIRE & CASUALTY CO., D/B/A :
TITAN AUTO INSURANCE AND            :
MATTHEW GILMORE AND ZAINAB          :
WALKER,                             :
                                    :
                 Respondents        :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of December, 2015, the Petition for Allowance of Appeal

is DENIED.